DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/20/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0130517 A1 (Akiyama).

    PNG
    media_image1.png
    305
    398
    media_image1.png
    Greyscale

Regarding claim 1, Akiyama discloses a fuel cell system to be mounted in a space below a hood (front compartment R) of a vehicle 1 [0021], the fuel cell system comprising an FC assembly including a fuel cell stack 10 and a controller (high voltage component 11) for controlling the fuel cell stack [0022], a cooling mechanism (cooling system 40) for cooling the fuel cell stack 10 [0021], using a completely sealed cooling channel [0038], [0042], and a 
Regarding claim 2, Akiyama further discloses that the reserve tank 47 is disposed forward adjacent to the FC assembly 10/11, and an upper end of the reserve tank 47 is positioned lower, in height, than an upper end of a front end surface of the FC assembly 10/11. See Figs. 1, 3.
Regarding claim 3, Akiyama further discloses that the reserve tank 47 is securely mounted (fixed with a joining bolt or the like) on a circumferential surface of the FC assembly 10/11 via a support bracket (mounting portion 47c) [0042]. See Fig. 3.
Regarding claim 5, Akiyama further discloses that the support bracket 47c connects a base surface (bottom of tubular portion 47b) of the reserve tank 47 and the circumferential surface of the FC assembly 10/11. See Fig. 3.
Regarding claim 6, Akiyama further discloses that the support bracket 47c includes a tank-side end portion mounted on a bottom surface of the reserve tank 47, a case-side end portion mounted on the circumferential surface of the FC assembly 10/11, and an intermediate portion connecting the tank-side end portion and the case-side end portion, and the intermediate portion has a shape that substantially linearly connects the tank-side end portion and the case-side end portion. See Figs. 3, 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0130517 A1 (Akiyama), as applied to claims 1-3, 5 and 6 above, and further in view of US 2017/0282709 A1 (Sasaki).
Akiyama discloses the fuel cell system according to claim 3, as shown above, and further discloses that the reserve tank (ion exchanger 47) includes a valve joint (inlet to the ion exchanger 47 from the cooling pipe 46) that is linked to an electric valve (three-way valve 45) via a pipe (cooling pipe 46, bypass passage 44) [0038]. Akiyama does not specify where on the reserve tank 47 the support bracket (mounting portion 47c) is mounted relative to the valve joint, nor teach that the support bracket 47c is mounted on the reserve tank 47 via a mounting rubber. Sasaki however teaches that working noise or flow noise of a valve 46 may transmit as vibration via a bracket 70 that fixes a first cap 47 that is provided at one end of a tank 40, and therefore the bracket 70 is mounted via rubber members G1, G2 that can exert a sufficient damping effect [0065], [0089], [0090]. See Fig. 12. Therefore it would have been obvious to one of ordinary skill in the art to mount the support bracket on the reserve tank of Akiyama via a mounting rubber, at a position closer to the valve joint than to a center of the reserve tank in a width direction, as in Sasaki, because it could exert a sufficient damping effect to prevent transmission of vibrations. Note also that in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); MPEP 2144.04 VI. C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN M MCDERMOTT whose telephone number is (571)270-7138. The examiner can normally be reached Monday - Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HMM/

/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727